Bynum, J.
When the prosecutrix refused to submit to the ceremony of expulsion established by this benevolent Society, it could not be lawfully inflicted. Rules of discipline for this and all voluntary associations must conform to the laws. If the act of tying this woman would have been a battery had the parties concerned not been members of the Society of “ Good Samaritans,” it is not the less a *136battery because they were all members of that humane institution. The punishment inflicted upon the person of the prosecutrix was wilful, violent and against her consent, and thus contained all the elemenis of a wanton breach of the peace. Bell v. Hansly, 3 Jones, 131.
There is no error. This will be certified.
Pee Cueiam. Judgment affirmed.